Mr. Chief Justice Magruder, dissenting: I think the instruction quoted in full in the opinion was properly refused. It singles out one fact and authorized the jury to predicate negligence upon that instead of leaving it to the jury to take such fact and all the other facts and circumstances shown by the evidence into consideration in determining whether the defendant was guilty of negligence or not. Mr. Justice Carter: I concur in the dissenting opinion of the chief justice, and think also that the instruction is vicious because it contains an intimation to the jury that the plaintiff was guilty of contributory negligence in the respect mentioned in the opinion.